Case 1:19-cr-00373-PGG Document 17 Filed 06/14/19 Page 1of1

LAW OFFICES

Scott A. SREBNICK, P.A.

 

 

SCOTT A. SREBNICK* 201 S. Biscayne Boulevard
* ALSO ADMITTED IN NEW YORK Suite 1210
Miami, Florida 33131
June 14, 2019 Tel: 305-285-9019

Fax: 305-377-9937
E-mail: scott@srebnicklaw.com

Honorable Paul G. Gardephe an
United States District Judge
Thurgood Marshall U.S. Courthouse

40 Foley Square
New York, NY 10007

Re: United States vy. Michael Avenatti
Case No. 19-cr-373-PGG

Dear Judge Gardephe:

A status conference in this matter is scheduled for Tuesday, June 18, 2019, at 12:00pm.
I write to request permission for Mr. Avenatti, the defendant, and my co-counsel Jose Quinon,
to appear and participate at the conference by telephone.

Mr. Avenatti is charged in three separate federal cases, including one in the Central
District of California and two in this district (the other being the case before Judge Batts, Case
No. 19-cr-374-DAB). The time commitment and resources required to litigate three cases on
two different coasts are substantial. A status conference before Judge Batts, previously
scheduled for June 18, 2019, has been adjourned until July 23, 2019, to allow for new counsel
in that case to enter his appearance and begin reviewing the discovery. Thus, Mr. Avenatti
will have to travel to New York, for the first time with new counsel in that case, next month.

While Mr. Avenatti is certainly available to appear in person on June 18 and calendared
that date with the intention of being present, we ask the Court to exercise its discretion and
allow him to appear by telephone under these circumstances. Given that undersigned counsel
(Scott A. Srebnick) intends to appear in person, we also request that Mr. Quinon be permitted
to participate by telephone. AUSA Podolsky has advised that the government takes no position
on this request.

Thank you for your consideration.

Respectfully,

xe A

Scott A. Srebnick

cc: AUSAs Podolsky/Sobelman/Richenthal
